UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4022



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MITCHELL WAYNE SCHAEFER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-98-76-F)


Submitted:   July 24, 2003                 Decided:   July 30, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Edwin C. Walker,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mitchell Wayne Schaefer appeals from the judgment order of the

district   court   revoking     his   term   of   supervised   release    and

sentencing him to twenty-four months imprisonment. Schaefer claims

that the district court’s order is plainly unreasonable because the

sentencing range of the guidelines was eight to fourteen months.

      This court has previously held that the policy statements of

Chapter Seven of the U.S. Sentencing Guidelines Manual are not

binding on the courts.        See United States v. Davis, 53 F.3d 638,

640 (4th Cir. 1995).          Schaefer’s five separate and unrelated

violations of the terms of his supervised release provide ample

support for the action of the district court, and Schaefer’s

sentence is statutorily supported.           See 18 U.S.C. § 3583(e)(3)

(2000). Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      2